DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks filed February 4, 2022. Claims 1-9, 12, 13, and 15-20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	Judicial Exception Claim Rejections - 35 USC § 101. Applicant's arguments/remarks filed on February 4, 2022 regarding the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/remarks are not persuasive. Accordingly, 35 USC § 101 rejection is maintained.

In accordance to 2019 Revised Patent Subject Matter Eligibility Guidance. “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v.
Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’)”.

	The applicant argues “The combination of elements in amended claim 1 does not represent a well-understood, routine or conventional activity. The Examiner has not made any citation to an express statement in the specification, or to a statement made by the applicant during prosecution, to demonstrate that the above-noted combination of elements in amended claim 1 are well- understood, routine or conventional. The Examiner furthermore has not made any citation to a publication to demonstrate that the above-noted elements of claim 1 are well-understood, routine or conventional. Nor has the Examiner taken any official notice with respect to the independent claims”
	However, the examiner disagrees. The claim recites the limitation of “receiving, by a processing system comprising a processor, traffic information, wherein the traffic information comprises traffic conditions along one or more routes to a plurality of destinations; receiving, by the processing system, express lane pass information associated with a profile for each of a plurality of passengers traveling in a vehicle, each of the plurality of passengers having a destination of the plurality of destinations; receiving, by the processing system, toll information along the one or more routes; based on the traffic information, express lane pass information, and toll information, determining, by the processing system,  a plurality of routes and corresponding costs for using each route of the plurality of routes; transmitting, by the processing system  according to the profile, the plurality of routes and corresponding costs for using each route of the plurality of routes. receiving, by the processing system, a selection of a route of the plurality of routes; transmitting, by the processing system, an indication of the selection to an 
The applicant argues “The above-noted limiting features of claim 1 make it clear that the claim does not seek to encompass the mental processes cited by the Examiner. Claim 1 thus is not directed to an abstract idea.”
However, the examiner disagrees. The above steps are recited at a high level of generality (i.e. as a general means of gathering vehicle travel data for use), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The determining steps related to calculating a cost of travel for each passenger is also recited at a high level of generality (i.e. as a general means of estimating costs), and amounts to mere post solution data manipulation, 
The applicant argues “the above-noted features of the claim impose a meaningful limit on the cited judicial exception. In view of the practical application recited in claim 1 and the meaningful limitations imposed by the claim on the cited judicial exception, the claim clearly is more than a drafting effort designed to monopolize the judicial exception.”
However, the examiner disagrees. As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the determining steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processing system is conventional and the specification does not provide any indication that the processing system is anything other than a conventional system within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. 1-20.

5.	35 USC § 103 Rejection. Applicant's arguments/remarks made in an amendment filed February 4, 2022 regarding the previous 35 USC § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Shoham et al, US 2017 /0365030, presented in this Final Office Action. 

Judicial Exception Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving, by a processing 
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing system” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “based on the traffic information, express lane pass information, and toll information, determining, by the device, a plurality of routes to the destination and corresponding costs for using each route of the plurality of routes to the destination” in the 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-7 are also rejected for their dependency upon claim 1. Further, claims 8-20 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Wu et al, US 2013/0261960, in view of Ramot et al. WO 2019/023324, further in view of Shoham et al, US 2017 /0365030, hereinafter referred to as Wu, Ramot, and Shoham, respectively.

Regarding claim 1, Wu discloses a method comprising: 
receiving, by a processing system comprising a processor, traffic information, wherein the traffic information comprises traffic conditions along one or more routes to a plurality of destination (See at least ¶ 10, “Multiple routes between the destination location and origin location are then determined. Supplementary information may be received for each of the segments within each of the routes. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then a summary including the corresponding total toll charge of each route and estimated time of arrival can be displayed for selection”); 
receiving, by the processing system, toll information along the one or more routes (See at least ¶ 30, “The routes may include a number of different segments for which traffic and toll information may differ. Supplementary information may be received for each of the segments within each of the routes, as shown in block 204. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then, as depicted in block 206, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route”); 
based on the traffic information, express lane pass information, and toll information, determining, by the processing system, a plurality of routes and corresponding costs for using each route of the plurality of routes (See at least ¶ 11, “the steps of determining a plurality of routes from an origin location to a destination location wherein the plurality of routes comprise a plurality of segments, receiving real-time toll charge information with respect to each segment among the plurality of segments, and displaying the plurality of routes for selection, wherein a total toll charge is displayed with respect to each route among the plurality of routes”); and 
transmitting, by the processing system, the plurality of routes and corresponding costs for using each route of the plurality of routes (See at least ¶ 33, “FIG. 4. The display depicts examples of multiple routes presented for selection, including corresponding toll charges and time of arrival estimates. The user can choose one of the route options to commence guidance by the navigation enabled device 100”);
receiving, by the processing system, a selection of a route of the plurality of routes (See at least ¶ 10, “A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-tum directions or otherwise”); 
transmitting, by the processing system, an indication of the selection to an interface of a driver of the vehicle (See at least ¶ 30, “A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route and optionally update the guidance real-time when toll-charge and/or traffic information vary significantly”), (See at least ¶ 15, “displaying the plurality of routes for selection, wherein a total to charge is displayed with respect to each route among the plurality of routes”);
Wu fails to explicitly disclose receiving, by the device, express lane pass information associated with a profile for each of a plurality of passengers traveling in a vehicle, each of the plurality of passengers having a destination of the plurality of destinations.
However, Ramot teaches receiving, by the device, express lane pass information associated with a profile for each of a plurality of passengers traveling in a vehicle, each of the plurality of passengers having a destination of the plurality of destinations (See at least ¶ 58, “Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks, complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information”), (See at least ¶ 59, “Database 170 may further include traffic data, maps, and toll road information, which may be used for ridesharing service management. Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride…Toll road information may include toll charges regarding certain roads, and any change or updates thereof. Toll road information may be used to calculate ride fares, for example, in cases where the user permits use of toll roads”), (See at least ¶ 86, “data 340 may further include traffic data, toll road information, and navigation information, which may be used for handling and accommodating ride requests”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu and include receiving, by the device, express lane pass information associated with a profile for each of a plurality of passengers traveling in a vehicle, each of the plurality of passengers having a destination of the plurality of destinations as taught by Ramot because it would allow the method to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).
Wu fails to explicitly disclose determining, by the processing system, an additional cost and a time savings benefit associated with the selected route; and determining, by the processing system for each passenger of the plurality of passengers, a portion of the additional cost weighted in accordance with a portion of the time savings benefit received by each passenger of the plurality of passengers.
However, Shoham teaches determining, by the processing system, an additional cost and a time savings benefit associated with the selected route; and determining, by the processing system for each passenger of the plurality of passengers, a portion of the additional cost weighted in accordance with a portion of the time savings benefit received by each passenger of the plurality of passengers (See at least fig 8A, ¶ 25, “the system may calculate the fares for each user, based on the solo ride portion for a corresponding user, and the shared portion of the ride…the system may also calculate the fare amount for a particular user based on various service-related parameters such as user input regarding whether to toll roads”), (See at least fig 8A, ¶ 31, “ridesharing management server 150 may further be configured to receive user input from user devices 120A-120C as to various ride service parameters, such as walking distance to a pick-up location, maximum delay of arrival/detour, and maximum number of subsequent pick-ups, etc. In some embodiments, ridesharing management server 150 may be further configured to: calculate ride fares based on a solo portion of a user's ride and a shared portion of the ride. Further, the ride fare calculation may further be based on various ride service parameters set by the user, such as the walking distance involved in the ride, and user selection regarding toll road usage, etc.”), (See at least ¶ 122, “ridesharing management server 150 may present the calculated fare split to the first user and the second user. For example, ridesharing management server 150 may respectively send to user device 120A and 120B, fare information regarding the shared portion and details of the split, fare information regarding the solo portion for each user, other charges involved for each user, and the total fare amount for each user”), (See at least fig 8A, ¶ 143, “Depending on the order of pick-ups and dropoffs, the ridesharing management server may then determine a corresponding shared ride portion, and calculate ride fare for each user based on, for example, the shared portion, solo portion of each user, and/or other factors such as the ride service parameters set by each user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu and include determining, by the processing system, an additional cost and a time savings benefit associated with the selected route; and determining, by the processing system for each passenger of the plurality of passengers, a portion of the additional cost weighted in accordance with a portion of the time savings benefit received by each passenger of the plurality of passengers as taught by 

Regarding claim 2, Wu discloses the method of claim 1, further comprising: sending, by the processing system, a message to a navigation application to alter a navigation route of the vehicle to the selected route (See at least ¶ 30, “Then, as depicted in block 206, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route and optionally update the guidance real-time when toll-charge and/or traffic information vary significantly”).

Regarding claim 3, Wu discloses the method of claim 2, wherein the selected route corresponds to a cost threshold and a time threshold (See at least ¶ 11, “the steps of determining a plurality of routes from an origin location to a destination location wherein the plurality of routes comprise a plurality of segments, receiving real-time toll charge information with respect to each segment among the plurality of segments, and displaying the plurality of routes for selection, wherein a total toll charge is displayed with respect to each route among the plurality of routes”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and
optionally a default route) being selected from all possible routes based on said preference parameters”).

Regarding claim 4, Wu discloses the method of claim 1.
Wu fails to explicitly disclose wherein the vehicle is at least a level three autonomous vehicle.
However, Ramot teaches wherein the vehicle is at least a level three autonomous vehicle (See at least ¶ 12, “In one embodiment, a system may direct manually-drivable vehicles and autonomous vehicles.”), (See at least ¶ 14, “an autonomous vehicle-for-hire may comprise a vehicle body; at least one sensor associated with the vehicle body for sensing traffic conditions in a vicinity of the vehicle for hire; a communications interface for communicating with a remote server configured to electronically receive ride requests from prospective passengers; and at least one processor”), (See at least ¶ 48, “a vehicle may include an autonomous vehicle, wherein a control device integrated with the vehicle or a management system separate from the vehicle may send operational instructions and guide the vehicle to designated pick-up locations and drop-off locations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu and include wherein the vehicle is at least a level three autonomous vehicle as taught by Ramot because it would allow the method to determine user preference parameters for each ridesharing request by 
 
Regarding claim 5, Wu discloses the method of claim 1. 
Wu fails to explicitly disclose wherein the express lane pass information comprises a preference of how a toll is divided among the plurality of passengers.
However, Ramot teaches wherein the express lane pass information comprises a preference of how a toll is divided among the plurality of passengers (See at least ¶ 51, “the system may calculate the fares for each user, based on the solo ride portion for a corresponding user, and the shared portion of the ride. For example, the system may offer a discount for the shared portion of the ride. In some embodiments, the system may also calculate the fare amount for a particular user based on various service-related parameters such as user input regarding whether to use toll roads, the walking distance between the starting point and the pick-up location, and the walking distance between the desired destination and the drop-off location”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu and include wherein the express lane pass information comprises a preference of how a toll is divided between passengers of a vehicle that traverses the plurality of routes as taught by Ramot because it would allow the method to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 6, Wu discloses the method of claim 1, wherein the selection is based on the profile for at least one of the plurality of passengers (See at least ¶ 12, “In still another embodiment, a step can be provided to receive preference parameters. In another embodiment, a step can be provided to select and display the plurality of routes based on the received preference parameters”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and
optionally a default route) being selected from all possible routes based on said preference parameters”).

Regarding claim 7, Wu discloses the method of claim 1, wherein the profile comprises a daily amount that is used for express lanes (See at least ¶ 12, “In still another embodiment, a step can be provided to receive preference parameters. In another embodiment, a step can be provided to select and display the plurality of routes based on the received preference parameters”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and optionally a default route) being selected from all possible routes based on said preference parameters”), (The examiner notes that a daily amount that is used for express lanes is equivalent to a preference parameter of toll charges and/or value).

Regarding claim 8, Wu discloses an apparatus comprising: 
a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations  (See at least fig 1,  ¶ 25, “FIG. 1 shows a block diagram of a Global Positioning Satellite (GPS) enabled device 100 in which the present invention may be implemented. Navigation enabled device 100 includes a processor 102 and a display 104 that is coupled to a system bus 106…A system bus 106 also affords communication with a hardware based readable storage medium 112”) comprising: 
sending a plurality of destination location each associated with a passenger of a plurality of passengers in a vehicle (See at least fig 3, item 304, ¶ 31, “A destination location is received by the navigation enabled device, as shown in block 304. The destination location may be provided directly by a user or by another module being implemented on the navigation enabled device 100, such as a mapping application”); 
responsive to sending the plurality of destination location, receiving a plurality of routes (See at least fig 3, item 308, ¶ 32, “Multiple routes between the destination location and origin location are then determined, as shown in block 308. The routes may include a number of different segments for which traffic and toll information may differ”) and corresponding financial costs for using each route of the plurality of routes (See at least ¶ 32, “as depicted in block 312, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-turn directions or otherwise. Optionally, the navigation enabled device may provide updates of the guidance real-time when toll-charge and/or traffic information vary significantly”); 
displaying the plurality of routes and corresponding costs for using each route of the plurality of routes (See at least ¶ 32, “as depicted in block 312, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-turn directions or otherwise. Optionally, the navigation enabled device may provide updates of the guidance real-time when toll-charge and/or traffic information vary significantly”);
receiving a selection of a route of the plurality of routes (See at least ¶ 10, “A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-tum directions or otherwise”); 
transmitting an indication of the selection to an interface of a driver of the vehicle (See at least ¶ 30, “A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route and optionally update the guidance real-time when toll-charge and/or traffic information vary significantly”), (See at least ¶ 15, “displaying the plurality of routes for selection, wherein a total to charge is displayed with respect to each route among the plurality of routes”).
Wu fails to explicitly disclose wherein each route of the plurality of routes comprise express lanes.
(See at least ¶ 251, “Route module 1505 may further compare each route to current traffic data and select the vehicle that has a faster ( or the fastest) drop-off time for the prospective passenger… The drop-off time may include the time for each vehicle driving from the current location of each vehicle to the drop-off location…ride request module 1502 may select the vehicle that has a faster (or the fastest) driving time for the prospective passenger as the specific vehicle-for-hire assigned to the prospective passenger. The driving time may be the time for each selected vehicle from the pick-up location to the drop-off location”), (The examiner notes that routes that comprise express lanes are expected to be faster than other routes without express lanes. Thus, a route comprising an express lanes is equivalent to a faster route. Further, Wu also discloses the use of express lanes or reserve lanes to save travel time. Therefore, the used of express lanes to save travel time is conventional and known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein each route of the plurality of routes comprise express lanes as taught by Ramot because it would allow the system to assign the vehicle between ( or among) the selected vehicles that results in a faster ( or the fastest) average drop-off time for the first and second passengers (Ramot ¶ 252).
Wu fails to explicitly disclose determining an additional cost and a time savings benefit associated with the selected route; and determining, for each of the plurality of passengers in the vehicle traveling on the selected route, a portion of the additional cost weighted in accordance with the time savings benefit received by each passenger of the plurality of passengers.
(See at least fig 8A, ¶ 25, “the system may calculate the fares for each user, based on the solo ride portion for a corresponding user, and the shared portion of the ride…the system may also calculate the fare amount for a particular user based on various service-related parameters such as user input regarding whether to toll roads”), (See at least fig 8A, ¶ 31, “ridesharing management server 150 may further be configured to receive user input from user devices 120A-120C as to various ride service parameters, such as walking distance to a pick-up location, maximum delay of arrival/detour, and maximum number of subsequent pick-ups, etc. In some embodiments, ridesharing management server 150 may be further configured to: calculate ride fares based on a solo portion of a user's ride and a shared portion of the ride. Further, the ride fare calculation may further be based on various ride service parameters set by the user, such as the walking distance involved in the ride, and user selection regarding toll road usage, etc.”), (See at least ¶ 122, “ridesharing management server 150 may present the calculated fare split to the first user and the second user. For example, ridesharing management server 150 may respectively send to user device 120A and 120B, fare information regarding the shared portion and details of the split, fare information regarding the solo portion for each user, other charges involved for each user, and the total fare amount for each user”), (See at least fig 8A, ¶ 143, “Depending on the order of pick-ups and dropoffs, the ridesharing management server may then determine a corresponding shared ride portion, and calculate ride fare for each user based on, for example, the shared portion, solo portion of each user, and/or other factors such as the ride service parameters set by each user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wu and include determining an additional cost and a time savings benefit associated with the selected route; and determining, for each of the plurality of passengers in the vehicle traveling on the selected route, a portion of the additional cost weighted in accordance with the time savings benefit received by each passenger of the plurality of passengers as taught by Shoham because it would allow the apparatus to determine a corresponding shared ride portion, and calculate ride fare for each user based on, for example, the shared portion, solo portion of each user, and/or other factors such as the ride service parameters set by each user (Shoham ¶ 143).

Regarding claim 9, Wu discloses the apparatus of claim 8, wherein the plurality of routes is determined based on toll information (See at least ¶ 11, “the steps of determining a plurality of routes from an origin location to a destination location wherein the plurality of routes comprise a plurality of segments, receiving real-time toll charge information with respect to each segment among the plurality of segments, and displaying the plurality of routes for selection, wherein a total toll charge is displayed with respect to each route among the plurality of routes”).

Regarding claim 10, Wu discloses the apparatus of claim 8.

However, Ramot teaches wherein the plurality of routes is determined based on express lane pass information associated with a profile of a user of the apparatus, wherein the apparatus is a mobile device (See at least ¶ 58, “Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks, complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information”), (See at least ¶ 59, “Database 170 may further include traffic data, maps, and toll road information, which may be used for ridesharing service management. Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride…Toll road information may include toll charges regarding certain roads, and any change or updates thereof. Toll road information may be used to calculate ride fares, for example, in cases where the user permits use of toll roads”), (See at least ¶ 86, “data 340 may further include traffic data, toll road information, and navigation information, which may be used for handling and accommodating ride requests”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein 

Regarding claim 11, Wu discloses the apparatus of claim 8, wherein the plurality of routes is determined based on traffic information (See at least ¶ 10, “Multiple routes between the destination location and origin location are then determined. Supplementary information may be received for each of the segments within each of the routes. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then a summary including the corresponding total toll charge of each route and estimated time of arrival can be displayed for selection”).

Regarding claim 12, Wu discloses the apparatus of claim 8, the operations further comprising: displaying the selected route (See at least ¶ 30, “Then, as depicted in block 206, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route and optionally update the guidance real-time when toll-charge and/or traffic information vary significantly”).

Regarding claim 13, Wu discloses the apparatus of claim 8, wherein the selected route corresponds to a cost threshold and a time threshold (See at least ¶ 11, “the steps of determining a plurality of routes from an origin location to a destination location wherein the plurality of routes comprise a plurality of segments, receiving real-time toll charge information with respect to each segment among the plurality of segments, and displaying the plurality of routes for selection, wherein a total toll charge is displayed with respect to each route among the plurality of routes”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and optionally a default route) being selected from all possible routes based on said preference parameters”).

Regarding claim 14, Wu discloses the apparatus of claim 8.
Wu fails to explicitly disclose wherein the apparatus is at least a level three autonomous vehicle.
However, Ramot teaches wherein the apparatus is at least a level three autonomous vehicle (See at least ¶ 12, “In one embodiment, a system may direct manually-drivable vehicles and autonomous vehicles.”), (See at least ¶ 14, “an autonomous vehicle-for-hire may comprise a vehicle body; at least one sensor associated with the vehicle body for sensing traffic conditions in a vicinity of the vehicle for hire; a communications interface for communicating with a remote server configured to electronically receive ride requests from prospective passengers; and at least one processor”), (See at least ¶ 48, “a vehicle may include an autonomous vehicle, wherein a control device integrated with the vehicle or a management system separate from the vehicle may send operational instructions and guide the vehicle to designated pick-up locations and drop-off locations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein the apparatus is at least a level three autonomous vehicle as taught by Ramot because it would allow the system to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 15, Wu discloses the apparatus of claim 8.
Wu fails to explicitly disclose wherein the plurality of routes is determined based on express lane pass information associated with a profile of at least one of the plurality of passengers.
However, Ramot teaches wherein the plurality of routes is determined based on express lane pass information associated with a profile of at least one of the plurality of passengers (See at least ¶ 58, “Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks, complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information”), (See at least ¶ 59, “Database 170 may further include traffic data, maps, and toll road information, which may be used for ridesharing service management. Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride…Toll road information may include toll charges regarding certain roads, and any change or updates thereof. Toll road information may be used to calculate ride fares, for example, in cases where the user permits use of toll roads”), (See at least ¶ 86, “data 340 may further include traffic data, toll road information, and navigation information, which may be used for handling and accommodating ride requests”), (See at least ¶ 279, “vehicle direction module 1820 may send directions for display to the driver to a driver device (e.g., driver device 120D-F) associated with the vehicle-for-hire. The directions may be sent using communications module 1810”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein the plurality of routes is determined based on express lane pass information associated with a profile of at least one of the plurality of passengers as taught by Ramot because it would allow the method to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 16, Wu discloses the apparatus of claim 15, wherein the profile comprises a daily amount that may be used for express lanes (See at least ¶ 12, “In still another embodiment, a step can be provided to receive preference parameters. In another embodiment, a step can be provided to select and display the plurality of routes based on the received preference parameters”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and optionally a default route) being selected from all possible routes based on said preference parameters”), (The examiner notes that a daily amount that is used for express lanes is equivalent to a preference parameter of toll charges and/or value).

Regarding claim 17, Wu discloses an apparatus comprising: a processing system including a processor; and a memory coupled with the processor (See at least fig 1,  ¶ 25, “FIG. 1 shows a block diagram of a Global Positioning Satellite (GPS) enabled device 100 in which the present invention may be implemented. Navigation enabled device 100 includes a processor 102 and a display 104 that is coupled to a system bus 106…A system bus 106 also affords communication with a hardware based readable storage medium 112”), the memory storing executable instructions that when executed by the processing system facilitate performance of operations comprising: 
receiving traffic information, wherein the traffic information comprises traffic conditions along one or more routes (See at least ¶ 10, “Multiple routes between the destination location and origin location are then determined. Supplementary information may be received for each of the segments within each of the routes. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then a summary including the corresponding total toll charge of each route and estimated time of arrival can be displayed for selection”); 
receiving toll information along the one or more routes; based on the traffic information, express lane pass information, or toll information, determining a plurality of routes to the plurality of destinations respectively and corresponding costs for using each route of the plurality of routes (See at least ¶ 30, “The routes may include a number of different segments for which traffic and toll information may differ. Supplementary information may be received for each of the segments within each of the routes, as shown in block 204. Supplementary information may include real-time toll charge information, traffic speeds, and/or other traffic conditions. Then, as depicted in block 206, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route”); and 
transmitting the plurality of routes and corresponding costs for using each route of the plurality of routes (See at least ¶ 32, “as depicted in block 312, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-turn directions or otherwise. Optionally, the navigation enabled device may provide updates of the guidance real-time when toll-charge and/or traffic information vary significantly”);
(See at least ¶ 10, “A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route using turn-by-tum directions or otherwise”); 
transmitting an indication of the selection to an interface of a driver of the vehicle (See at least ¶ 30, “A user may then select the desired route and the navigation enabled device can provide guidance to the destination location based on the selected route and optionally update the guidance real-time when toll-charge and/or traffic information vary significantly”), (See at least ¶ 15, “displaying the plurality of routes for selection, wherein a total to charge is displayed with respect to each route among the plurality of routes”);
Wu fails to explicitly disclose receiving express lane pass information associated with a profile for each of a plurality of passengers traveling in a vehicle, each of the plurality of passengers having a destination of a plurality of destinations.
However, Ramot teaches receiving express lane pass information associated with a profile for each of a plurality of passengers traveling in a vehicle, each of the plurality of passengers having a destination of a plurality of destinations (See at least ¶ 58, “Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks, complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information”), (See at least ¶ 59, “Database 170 may further include traffic data, maps, and toll road information, which may be used for ridesharing service management. Traffic data may include historical traffic data and real-time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride…Toll road information may include toll charges regarding certain roads, and any change or updates thereof. Toll road information may be used to calculate ride fares, for example, in cases where the user permits use of toll roads”), (See at least ¶ 86, “data 340 may further include traffic data, toll road information, and navigation information, which may be used for handling and accommodating ride requests”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include receiving express lane pass information associated with a profile for each of a plurality of passengers traveling in a vehicle, each of the plurality of passengers having a destination of a plurality of destinations as taught by Ramot because it would allow the system to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).
Wu fails to explicitly disclose determining an additional cost and a time savings benefit associated with the selected route; and determining, for each of the plurality of passengers in the vehicle traveling on the selected route, a portion of the additional cost weighted in accordance with the time savings benefit received by each passenger of the plurality of passengers.
However, Shoham teaches determining an additional cost and a time savings benefit associated with the selected route; and determining, for each of the plurality of passengers in the vehicle traveling on the selected route, a portion of the additional cost weighted in accordance with the time savings benefit received by each passenger of the plurality of passengers (See at least fig 8A, ¶ 25, “the system may calculate the fares for each user, based on the solo ride portion for a corresponding user, and the shared portion of the ride…the system may also calculate the fare amount for a particular user based on various service-related parameters such as user input regarding whether to toll roads”), (See at least fig 8A, ¶ 31, “ridesharing management server 150 may further be configured to receive user input from user devices 120A-120C as to various ride service parameters, such as walking distance to a pick-up location, maximum delay of arrival/detour, and maximum number of subsequent pick-ups, etc. In some embodiments, ridesharing management server 150 may be further configured to: calculate ride fares based on a solo portion of a user's ride and a shared portion of the ride. Further, the ride fare calculation may further be based on various ride service parameters set by the user, such as the walking distance involved in the ride, and user selection regarding toll road usage, etc.”), (See at least ¶ 122, “ridesharing management server 150 may present the calculated fare split to the first user and the second user. For example, ridesharing management server 150 may respectively send to user device 120A and 120B, fare information regarding the shared portion and details of the split, fare information regarding the solo portion for each user, other charges involved for each user, and the total fare amount for each user”), (See at least fig 8A, ¶ 143, “Depending on the order of pick-ups and dropoffs, the ridesharing management server may then determine a corresponding shared ride portion, and calculate ride fare for each user based on, for example, the shared portion, solo portion of each user, and/or other factors such as the ride service parameters set by each user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wu and include determining an additional cost and a time savings benefit associated with the selected route; and determining, for each of the plurality of passengers in the vehicle traveling on the selected route, 

Regarding claim 18, Wu discloses the apparatus of claim 17, the operations further comprising: sending a message to a navigation application to alter a navigation route of the vehicle to the selected first route (See at least ¶ 30, “Then, as depicted in block 206, a summary of each route can be displayed, along with the corresponding total toll charge and estimated time of arrival for that route. A user may then select the desired route and the navigation enabled device can
provide guidance to the destination location based on the selected route and optionally update the guidance real-time when toll-charge and/or traffic information vary significantly”).

Regarding claim 19, Wu discloses the apparatus of claim 17.
Wu fails to explicitly disclose wherein the express lane pass information comprises a preference of how a toll is divided among the plurality of passengers.
However, Ramot teaches wherein the express lane pass information comprises a preference of how a toll is divided among the plurality of passengers (See at least ¶ 51, “the system may calculate the fares for each user, based on the solo ride portion for a corresponding user, and the shared portion of the ride. For example, the system may offer a discount for the shared portion of the ride. In some embodiments, the system may also calculate the fare amount for a particular user based on various service-related parameters such as user input regarding whether to use toll roads, the walking distance between the starting point and the pick-up location, and the walking distance between the desired destination and the drop-off location”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu and include wherein the express lane pass information comprises a preference of how a toll is divided among the plurality of passengers as taught by Ramot because it would allow the system to determine user preference parameters for each ridesharing request by accessing users' profiles stored in database which may include a selection whether to permit toll road usage during the ride (Ramot ¶ 344).

Regarding claim 20, Wu discloses the apparatus of claim 17, wherein the profile for at least one of the plurality of passengers comprises a daily amount that is used for express lanes (See at least ¶ 12, “In still another embodiment, a step can be provided to receive preference parameters. In another embodiment, a step can be provided to select and display the plurality of routes based on the received preference parameters”), (See at least ¶ 29, “the navigation application may accept preference parameters specified by the commuter or selected from a menu. Preference parameters may include time saved (in minutes or as a fraction of travel time), toll charges, and/or value (e.g., in minutes per dollar). Based on these parameters, the application may select the optimum path to destination utilizing certain toll segments and avoiding others. Alternatively, the user may be provided with several routes to choose from, said routes ( and optionally a default route) being selected from all possible routes based on said preference parameters”), (The examiner notes that a daily amount that is used for express lanes is equivalent to a preference parameter of toll charges and/or value).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665